Citation Nr: 0017293	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-07 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for VA benefits.  


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The appellant's spouse had service from December 1942 to 
March 1945.

In 1990 the appellant applied for Dependency and Indemnity 
Compensation (DIC), and in March 1991 the RO denied 
entitlement to benefits.  In December 1991 and on several 
occasions thereafter the appellant submitted letters 
indicating that she still desired benefits.  Given the 
foregoing, the Board finds that the appellant expressed 
disagreement with the 1991 determination and has continuously 
prosecuted her claim.  See Tablazon v. Brown, 
8 Vet. App. 359, 361 (1995).

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1998 letter, by which the RO told the 
appellant that her claim for entitlement to DIC benefits has 
been denied because records showed that her spouse did not 
have the required military service to be eligible for VA 
benefits.  


FINDING OF FACT

The United States Army Reserve Personnel Center has certified 
that the appellant's spouse had no qualifying active military 
service.


CONCLUSION OF LAW

The appellant is not entitled to basic eligibility for VA 
benefits.  38 U.S.C.A. §§ 101(2), 107 (West 1991); 38 C.F.R. 
§§ 3.1(d), 3.8, 3.203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to DIC benefits.  She 
maintains that her spouse served in the United States (U.S.) 
Armed Forces in the Far Ease (USAFFE) in World War II.  

"In order to qualify for VA benefits, a claimant must 
demonstrate that he, she, or the party upon whose service the 
claimant predicates the claim was a 'veteran.'"  Cropper v. 
Brown, 6 Vet. App. 450, 452 (1994).  A veteran is defined, 
inter alia, as "a person who served in the active military, 
naval, or air service."  38 U.S.C.A. § 101(2); see also 38 
C.F.R. § 3.1(d) (1999).  Service in the Regular Philippine 
Scouts, specified service as a Philippine Scout in the 
Regular Army or in the Commonwealth Army of the Philippines, 
and certain guerrilla service is included for compensation 
benefits.  See 38 C.F.R. § 3.8 (1999).  However, service in 
the organized military forces of the Government of the 
Commonwealth of the Philippines, including organized guerilla 
forces, prior to July 1, 1946, does not qualify a person for 
VA benefits.  See 38 U.S.C.A. § 107(a); 38 C.F.R. § 3.8(b); 
Fazon v. Brown, 9 Vet. App. 319, 320-21 (1996) (per curiam 
order), aff'd, 113 F.3d 1255 (Fed. Cir. 1997) (table); see 
also Talon v. Brown, 999 F.2d 514, 515 (Fed. Cir. 1993) 
(affirming decision that service in Commonwealth Army of the 
Philippines did not qualify for VA pension benefits).  
"Philippine veterans are not eligible for veterans' benefits 
unless a United States service department documents or 
certifies their service."  Soria v. Brown, 118 F.3d 747, 749 
(Fed. Cir. 1997).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (1999).

Findings by the service department as to qualifying service 
for VA benefits "are binding on VA for purposes of 
establishing service in the U.S. Armed Forces." Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994); Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also 38 C.F.R. §§ 3.9, 3.203 (1999).  

In this case, the evidence consists of the following: a May 
1990 certification from the General Headquarters, Armed 
Forces of the Philippines showing that the appellant's spouse 
served in the A Battery 1st Battalion 72 FA, 7th MD while a 
member of the Commonwealth Army of the Philippines; a June 
1987 joint affidavit showing that the affiants knew the 
appellant; a June 1987 certification statement from the 
Office of Local Civil Registrar; illegible copies of an Oath 
of Induction and Certification of Discharge; a June 1990 
statement from J.B.J., M.D., and July and November 1990 
certifications from the Office of Local Civil Registrar 
confirming the death of the appellant's spouse as well as a 
February 1983 x-ray report from Vicente Gustilo Memorial 
Hospital; and a July 1990 certificate of marriage, an August 
1990 certification from Office of the Local Civil Registrar 
and an August 1990 joint affidavit attesting to the marriage 
between the appellant and the deceased.

In February 1991 the U.S. Army Reserve Personnel Center 
confirmed that the appellant's spouse had "no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the United States 
Armed Forces."

Also of record is an April 1998 certification from the 
General Headquarters, Armed Forces of the Philippines showing 
that the appellant's spouse had guerilla military status and 
served with C Company 2nd Battalion 171st FA (F-22-a).

Review of the record shows that the appellant is not entitled 
to eligibility to VA benefits.  In spite of the evidence 
submitted, VA is bound by the service department's finding 
that the appellant's spouse did not have qualifying service 
for purposes of VA benefits.  See Soria and Duro, both supra.  
Additionally, even though the appellant submitted the August 
1998 certification subsequent to the service department's 
February 1991 findings, the Board finds that eligibility to 
VA benefits still has not been established and no additional 
development is warranted.  VA is obliged to seek another 
verification only if the record shows that the service 
department records search was based on erroneous or 
incomplete information.  Such is not the case here.  See 
Sarmiento v. Brown, 7 Vet. App. 80 (1994).  The Board notes 
that the proper course for an applicant who believes that 
there is a reason to dispute the report of the service 
department or the contents of military records is to pursue 
such disagreement with the service department, not VA.  Id.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The appellant's claim is denied.


ORDER

Basic eligibility for VA benefits is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

